DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 10, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2014/0378810) (“Davis”) in view of Rhee et al (US 2011/0125044) (“Rhee”) and further in view of Abeyratne et al (US 2015/0073306) (“Abeyratne”).
Regarding Claim 1, while Davis teaches a computer-implemented method for determining lung pathology from an audio respiratory signal (Abstract, [0252] monitor respiratory sounds, [0256] to perform classification for [0259]-[0263], with machine learning in [0281]), the method comprising: 
inputting a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies ([0281]); 
annotating the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies ([0281]); 
training the artificial neural network using the plurality of audio files, spectrograms, the metadata ([0281] and [0271], [0272] spectrograms include neural network); 
inputting a recording of a new patient into the artificial neural network ([0283]); and 

wherein respiratory sound gathered may be characterized by descriptors of crackles and wheezes ([0252]).
Davis fails to teach the method:
analyzing the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files and determining a plurality of descriptors associated with wheeze and crackle from the plurality of audio files; and 
training the network with the descriptors.
However Rhee teaches an automated respiratory disorder monitor (Abstract) where respiratory audio is collected, and detected wheeze and cough are detected by system (Abstract), teaches applying such determined breathing descriptors in breath abnormality analysis (Abstract, [0034]), and teaches the usefulness of spectrogram in analyzing respiratory characteristics ([0064], [0075]-[0077], Fig. 7)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include wheezes and crackles as descriptors for data in the analysis of Davis as Rhee teaches that these conditions of respiration may be specifically used to predict certain conditions, such as asthma. Secondly, it would be obvious to apply spectrograms to the audio files for the neural network as a spectrogram can reflect features of speech, coughing, heavy breathing, and noise ([0075]).
Yet their combined efforts fail to teach audio files comprising data with known degrees of severity and determining severity for the patient using the artificial neural network.
However Abeyratne teaches a patient sound processor (Abstract) comprising training system with cough sounds with known severities ([0033], [0118]-[0120], Fig. 12) and teaches determining lung pathology and associated severity for a patient using the artificial neural network ([0033]-[0044] “Preferably the method further comprises diagnosing a disease related state based on segments of the patient sound recordings classified as cough sounds…Where 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include severity taught by Abeyratne in the neural network classification of Davis and Rhee as differentiating between lung pathologies will inform how a patient is treated (e.g. a non-pneumatic cough will require a treatment for the cough, a pneumatic cough will require a treatment for pneumonia.
Regarding Claim 4, Davis, Rhee, and Abeyratne teach the method of Claim 1, and Davis further teaches wherein the metadata can be selected from a group consisting of: health status; pathology; results from diagnostic tests; severity of pathology; respiratory measurements and diagnostics; inflammatory markers; CT scans; auscultation; pulmonary function testing; blood oxygen levels; respiratory gas analysis; body temperature; blood and sputum inflammatory and genetic markers; medication usage; patient's symptoms; air quality; and exercise and diet habits ([0280] reference data in database is chosen based on health status such as lung capacity).

Regarding Claim 9, while Davis teaches a non-transitory computer-readable storage medium having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a method for determining lung pathology from an audio respiratory signal (Abstract, [0252] monitor respiratory sounds, [0256] to perform classification for [0259]-[0263], with machine learning in [0281] and [0253] performs 
inputting a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies ([0281]); 
annotating the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies ([0281]); 
training the artificial neural network using the plurality of audio files, spectrograms, the metadata ([0281] and [0271], [0272] spectrograms include neural network); 
inputting a recording of a new patient into the artificial neural network ([0283]); and 
determining a pathology for the new patient using the artificial neural network ([0283]), 
Davis fails to teach the method:
analyzing the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files.
However Rhee teaches an automated respiratory disorder monitor (Abstract) where respiratory audio is collected, and teaches the usefulness of spectrogram in analyzing respiratory characteristics ([0064], [0075]-[0077], Fig. 7)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply spectrograms of Rhee to the audio files for the neural network of Davis as a spectrogram can reflect features of speech, coughing, heavy breathing, and noise ([0075]).
Yet their combined efforts fail to teach audio files comprising data with known degrees of severity and determining severity for the patient using the artificial neural network.
However Abeyratne teaches a patient sound processor (Abstract) comprising training system with cough sounds with known severities ([0033], [0118]-[0120], Fig. 12) and teaches 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include severity taught by Abeyratne in the neural network classification of Davis and Rhee as differentiating between lung pathologies will inform how a patient is treated (e.g. a non-pneumatic cough will require a treatment for the cough, a pneumatic cough will require a treatment for pneumonia.

Regarding Claim 10, Davis, Rhee, and Abeyratne teach the non-transitory computer-readable storage medium of Claim 9, and Davis further teaches wherein respiratory sound gathered may be characterized by descriptors of crackles and wheezes ([0252]) and Rhee further teaches where respiratory audio is collected, and detected wheeze and cough are detected by system (Abstract), teaches applying such determined breathing descriptors in breath abnormality analysis (Abstract, [0034]), their combined efforts fail to teach wherein the analyzing further comprises extracting the plurality of descriptors from the plurality of audio files, wherein the plurality of descriptors are associated with wheeze and with crackle.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include wheezes and crackles as descriptors for data in the analysis of Davis as Rhee teaches that these conditions of respiration may be specifically used to predict certain conditions, such as asthma. 
Regarding Claim 13, Davis, Rhee, and Abeyratne teach the non-transitory computer-readable storage medium of Claim 9, and Davis further teaches wherein the metadata can be selected from a group consisting of health status; pathology; results from diagnostic tests; severity of pathology; respiratory measurements and diagnostics; inflammatory markers; CT scans; auscultation; pulmonary function testing; blood oxygen levels; respiratory gas analysis; body temperature; blood and sputum inflammatory and genetic markers; medication usage; patient's symptoms; and exercise and diet habits ([0280] reference data in database is chosen based on health status such as lung capacity).

Regarding Claim 16, while Davis teaches a system for determining lung pathology from an audio respiratory signal (Abstract, [0252] monitor respiratory sounds, [0256] to perform classification for [0259]-[0263], with machine learning in [0281]), the system comprising: 
a memory for storing a plurality of audio files ([0026]), instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal ([0281], [0283]); 
a processor coupled to the memory ([0253] performs the technique by processing, [0026] where one embodiment uses a processor and memory, utilizing non-transitory computer-readable storage medium with stored instructions), the processor being configured to operate in accordance with the instructions to: 
inputting a plurality of audio files comprising a training set into an artificial neural network, wherein the plurality of audio files comprise sessions with patients with known pathologies ([0281]); 
annotating the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies ([0281]); 
training the artificial neural network using the plurality of audio files, spectrograms, the metadata ([0281] and [0271], [0272] spectrograms include neural network); 

determining a pathology for the new patient using the artificial neural network ([0283]), 
Davis fails to teach the method:
analyzing the plurality of audio files, wherein the analyzing comprises extracting spectrograms for each of the plurality of audio files.
However Rhee teaches an automated respiratory disorder monitor (Abstract) where respiratory audio is collected, and teaches the usefulness of spectrogram in analyzing respiratory characteristics ([0064], [0075]-[0077], Fig. 7)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply spectrograms of Rhee to the audio files for the neural network of Davis as a spectrogram can reflect features of speech, coughing, heavy breathing, and noise ([0075]).
Yet their combined efforts fail to teach audio files comprising data with known degrees of severity and determining severity for the patient using the artificial neural network.
However Abeyratne teaches a patient sound processor (Abstract) comprising training system with cough sounds with known severities ([0033], [0118]-[0120], Fig. 12) and teaches determining lung pathology and associated severity for a patient using the artificial neural network ([0033]-[0044] “Preferably the method further comprises diagnosing a disease related state based on segments of the patient sound recordings classified as cough sounds…Where the method comprises diagnosing a disease state it will further include the steps of: categorizing cough events of the patient sounds as either diseased or non-diseased; computing a diseased cough index indicating the proportion of diseased cough events categorized; and deeming the patient to be suffering from the particular disease state in the event of the diseased cough index complying with a predetermined requirement.”).

Regarding Claim 17, Davis, Rhee, and Abeyratne teach the system of Claim 16, and Davis further teaches wherein respiratory sound gathered may be characterized by descriptors of crackles and wheezes ([0252]) and Rhee further teaches where respiratory audio is collected, and detected wheeze and cough are detected by system (Abstract), teaches applying such determined breathing descriptors in breath abnormality analysis (Abstract, [0034]), their combined efforts fail to teach wherein to analyze the plurality of audio files the processor is further configured to: extract a plurality of descriptors associated with wheeze and a plurality of descriptors associated with crackle from the plurality of audio files. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include wheezes and crackles as descriptors for data in the analysis of Davis as Rhee teaches that these conditions of respiration may be specifically used to predict certain conditions, such as asthma. 
Regarding Claim 20, Davis, Rhee, and Abeyratne teach the system of Claim 16, and Davis further teaches wherein the metadata can be selected from a group consisting of: health status; pathology; results from diagnostic tests; severity of BRTH-0004.USP1 P3pathology; respiratory measurements and diagnostics; inflammatory markers; CT scans; auscultation; pulmonary function testing; blood oxygen levels; respiratory gas analysis; body temperature; blood and sputum inflammatory and genetic markers; medication usage; patient's symptoms; and exercise and diet habits ([0280] reference data in database is chosen based on health status such as lung capacity).

Claim(s) 2, 8, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Rhee and further in view of Abeyratne and further in view of Rodriguez-Llorente et al (US 2014/0073942) (“Rodriguez”).
Regarding Claim 2, while Davis, Rhee, and Abeyratne teach the method of Claim 1, their combined efforts fail to teach the method comprising: 
updating the training set with the recording of the new patient; and 
repeating the training of the artificial neural network.  
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the neural network of Davis and Rhee and update the neural network with new physiological information as taught by Rodriguez as the application of a known technique of updating the neural network as new information is introduced (Davis) to a known device utilizing a neural network (Rhee) ready for improvement to yield predictable results of accurately assessing lung pathology.
Regarding Claim 8, while Davis, Rhee, and Abeyratne teach the method of Claim 1, their combined efforts fail to teach the method further comprising: 
extracting a plurality of descriptors associated with wheeze from the recording of the new patient; 
updating the training set with the recording of the new patient and the plurality of descriptors associated with wheeze from the recording of the new patient; and 
repeating the training of the artificial neural network.  
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the neural network of Davis and Rhee and update the 

Regarding Claim 11, while Davis, Rhee, and Abeyratne teach the non-transitory computer-readable storage medium of Claim 9, their combined efforts fail to teach wherein the method further comprises: 
updating the training set with the recording of the new patient; and 
repeating the training of the artificial neural network.
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the neural network of Davis and Rhee and update the neural network with new physiological information as taught by Rodriguez as the application of a known technique of updating the neural network as new information is introduced (Davis) to a known device utilizing a neural network (Rhee) ready for improvement to yield predictable results of accurately assessing lung pathology.

Regarding Claim 18, while Davis, Rhee, and Abeyratne teach the system of Claim 16, their combined efforts fail to teach wherein the processor is further configured to: 
update the training set with the recording of the new patient; and 
repeat the training of the artificial neural network.  
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).
.

Claim(s) 3, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Rhee and further in view of Abeyratne and further in view ofSer et al (US 2013/0102908) (“Ser”) and further in view of West et al (US 2014/0126732) (“West”).
Regarding Claim 3, while Davis, Rhee, and Abeyratne teach the method of Claim 1, their combined efforts fail to teach wherein the analyzing further comprises performing an analysis with overlapping frames to extract wheeze-related information and an analysis with non-overlapping frames to extract crackle-related information.  
However Ser teaches a physiological sound monitoring system (Abstract) where sound representative of wheezing can be collected by considering overlapping frames ([0295]–[0297]), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the audio analysis for wheezing as taught by Davis and Rhee with overlapping frames as the application of a known technique to a known device ready for improvement to yield predictable results of consistent breath audio analysis.
Yet their combined efforts fail to teach an analysis with non-overlapping frames to extract crackle-related information.  
However West teaches a physiological sound monitoring system (Abstract) wherein classification of breath sound is performed ([0043]), and an analysis between normal respiration and crackle was performed on non-overlapping frames (Table 3, [0092]).


Regarding Claim 12, while Davis, Rhee, and Abeyratne teach the non-transitory computer-readable storage medium of Claim 10, their combined efforts fail to teach wherein the analyzing comprises performing an analysis with overlapping frames to extract the plurality of descriptors associated with wheeze and an analysis with non- overlapping frames to extract the plurality of descriptors associated with crackle.  
However Ser teaches a physiological sound monitoring system (Abstract) where sound representative of wheezing can be collected by considering overlapping frames ([0295]–[0297]), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the audio analysis for wheezing as taught by Davis and Rhee with overlapping frames as the application of a known technique to a known device ready for improvement to yield predictable results of consistent breath audio analysis.
Yet their combined efforts fail to teach an analysis with non-overlapping frames to extract crackle-related information.  
However West teaches a physiological sound monitoring system (Abstract) wherein classification of breath sound is performed ([0043]), and an analysis between normal respiration and crackle was performed on non-overlapping frames (Table 3, [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the audio analysis for crackle as taught by Davis and Rhee with non-overlapping frames as the application of a known technique to a known device ready for improvement to yield predictable results of consistent breath audio analysis.

Regarding Claim 19, while Davis, Rhee, and Abeyratne teach the system of Claim 17, their combined efforts fail to teach wherein to analyze the plurality of audio files the processor is further configured to perform an analysis with overlapping frames to extract the plurality of descriptors associated with wheeze and an analysis with non- overlapping frames to extract the plurality of descriptors associated with crackle.  
However Ser teaches a physiological sound monitoring system (Abstract) where sound representative of wheezing can be collected by considering overlapping frames ([0295]–[0297]), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the audio analysis for wheezing as taught by Davis and Rhee with overlapping frames as the application of a known technique to a known device ready for improvement to yield predictable results of consistent breath audio analysis.
Yet their combined efforts fail to teach an analysis with non-overlapping frames to extract crackle-related information.  
However West teaches a physiological sound monitoring system (Abstract) wherein classification of breath sound is performed ([0043]), and an analysis between normal respiration and crackle was performed on non-overlapping frames (Table 3, [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the audio analysis for crackle as taught by Davis and Rhee with non-overlapping frames as the application of a known technique to a known device ready for improvement to yield predictable results of consistent breath audio analysis.


Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Rhee and further in view of Abeyratne and further in view of Siegel et al (US 4,974,162) (“Siegel”).
Regarding Claim 5, while Davis, Rhee, and Abeyratne teach the method of Claim 1, their combined efforts fail to teach wherein the analyzing further comprises creating probability density functions using the spectrograms.
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Davis and Rhee and differentiate states in the neural network by looking at the spectrogram as Siegel teaches that probability density functions can characterize data to output a predicted state. Thus a probability density function can be applied to the different markers in the spectrogram (Rhee) to predict specific states of lung pathology.
Regarding Claim 6, while Davis, Rhee, and Abeyratne teach the method of Claim 1, wherein the determining comprises:
performing time-frequency analysis to extract a spectrogram (See Claim 1 Rejection),
their combined efforts fail to teach extracting a probability density function associated with the recording of the new patient; and 
performing a binary hypothesis test using the probability density function to determine if the recording of the new patient is indicative of a pathology.  
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Davis and Rhee and 

Regarding Claim 14, while Davis, Rhee, and Abeyratne teach the non-transitory computer-readable storage medium of Claim 9, their combined efforts fail to teach wherein the analyzing further comprises creating probability density functions using the spectrograms created for each of the plurality of audio files.  
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Davis and Rhee and differentiate states in the neural network by looking at the spectrogram as Siegel teaches that probability density functions can characterize data to output a predicted state. Thus a probability density function can be applied to the different markers in the spectrogram (Rhee) to predict specific states of lung pathology.
Regarding Claim 15, while Davis, Rhee, and Abeyratne teach the non-transitory computer-readable storage medium of Claim 9, wherein the determining comprises: 
performing time-frequency analysis to extract a spectrogram (See Claim 9 Rejection),
their combined efforts fail to teach extracting a probability density function associated with the recording of the new patient; and 
performing a binary hypothesis test using the probability density function to determine if the recording of the new patient is indicative of a pathology.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Davis and Rhee and differentiate states in the neural network by looking at the spectrogram as Siegel teaches that probability density functions can characterize data to output a predicted state. Thus a probability density function can be applied to the different markers in the spectrogram (Rhee) to predict specific states of lung pathology.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Rhee and further in view of Abeyratne and further in view of Siegel and further in view of West.
Regarding Claim 7, while Davis, Rhee, Abeyratne, and Siegel teach the method of Claim 6, wherein the determining further comprises: 
BRTH-0004.USP1 P3determining, using the descriptors pertaining to crackle, if the recording of the new patient is indicative of a pathology (See Claim 1 Rejection), their combined efforts fail to teach
performing an analysis with non-overlapping frames to extract descriptors pertaining to crackle for the recording of the new patient.
However West teaches a physiological sound monitoring system (Abstract) wherein classification of breath sound is performed ([0043]), and an analysis between normal respiration and crackle was performed on non-overlapping frames (Table 3, [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the audio analysis for crackle as taught by Davis and .

Response to Arguments
Applicant’s amendments and arguments filed 11/04/2020 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Davis, Rhee, Abeyratne.
Correspondingly, the dependent claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793